 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          LVB-OGDEN MARKETING LLC,
 8                              Plaintiff,
 9            v.
                                                          C18-786 TSZ
10        SHARON G. BINGHAM,
                                                          MINUTE ORDER
11                              Defendant

12        BANK OF THE WEST,

13                              Garnishee.

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
         (1)   Plaintiff’s Ex Parte Motion to Preserve Freeze and Status Quo Pending
16 Appeal, docket no. 65, is DENIED.

17                 (a)    The Court lacks jurisdiction over the garnishment action and the
           Fisher Trusts due to Plaintiff’s filing of a notice of appeal. Docket no. 66; see also
18         Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (“The filing
           of a notice of appeal is an event of jurisdictional significance—it confers
19         jurisdiction on the court of appeals and divests the district court of its control over
           those aspects of the case involved in the appeal”).
20
                  (b)    Even if the Court retained jurisdiction over Plaintiff’s motion, the
21         Court previously denied Plaintiff’s oral request to freeze the Fisher Trust assets
           during a hearing on Wednesday, February 27, 2019. Plaintiff’s motion is therefore
22

23

     MINUTE ORDER - 1
 1        a motion for reconsideration, which the Court would deny if it possessed
          jurisdiction over the matter.
 2
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4        Dated this 4th day of March, 2019.

 5                                                 William M. McCool
                                                   Clerk
 6
                                                   s/Karen Dews
 7                                                 Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
